Order, entered July 1, 1968, denying plaintiff’s motion for summary judgment, reversed on the law, without costs and without disbursements, and the motion granted. There is no denial that a valid gift was made to plaintiff under the Estates, Powers and Trust Law, and there is no right in defendant to withhold the stock. In view of the suggestion of incompeteney, in the interest of justice enforcement of the order to be entered herein is stayed for a period of 30 days, during which time any person entitled to may, if so advised, institute an incompetency proceeding and for the appointment of a committee of the property of the alleged incompetent. In the event such a proceeding is brought during that period, the stay is continued until the final determination thereof; *635otherwise the stay is vacated at the termination of the 30-day period. (Cf. Sengstack v. Sengstack, 4 N Y 2d 502; Wurster v. Armfield, 175 N. Y. 256.) The order entered and notice of entry thereof is to be served by plaintiff’s attorneys on all persons who would be entitled to notice if an incompetency proceeding were commenced. Concur —- Stevens, P. J., Eager, Tilzer, Markewieh and McNally, JJ.